                                              Case 19-14405                           Doc 16         Filed 04/25/19               Page 1 of 46
 Fill in this information to identify your case and this filing:

 Debtor 1                    Eric Sans Hosmer
                             First Name                                 Middle Name                     Last Name

 Debtor 2
 (Spouse, if filing)         First Name                                 Middle Name                     Last Name


 United States Bankruptcy Court for the:                      DISTRICT OF MARYLAND

 Case number            19-14405                                                                                                                                  Check if this is an
                                                                                                                                                                   amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                            12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

    No. Go to Part 2.
    Yes.      Where is the property?




 1.1                                                                            What is the property? Check all that apply
        2706 Bynum
        Street address, if available, or other description
                                                                                       Single-family home                          Do not deduct secured claims or exemptions. Put
                                                                                        Duplex or multi-unit building               the amount of any secured claims on Schedule D:
                                                                                                                                   Creditors Who Have Claims Secured by Property.
                                                                                        Condominium or cooperative
                                                                                  
                                                                                       Manufactured or mobile home
                                                                                                                                    Current value of the      Current value of the
        Bel Air                           MD        21015-0000                         Land                                        entire property?          portion you own?
        City                              State              ZIP Code                  Investment property                               $420,000.00                 $420,000.00
                                                                                       Timeshare
                                                                                                                                    Describe the nature of your ownership interest
                                                                                       Other                                       (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one      a life estate), if known.
                                                                                                                                    fee simple (after cost of sale
                                                                                                                                    deduction there is no equity in the
                                                                                       Debtor 1 only                               property)
        Harford                                                                        Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                        Check if this is community property
                                                                                       At least one of the debtors and another
                                                                                                                                       (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:




Official Form 106A/B                                                                  Schedule A/B: Property                                                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy
                                              Case 19-14405                       Doc 16           Filed 04/25/19                 Page 2 of 46
 Debtor 1         Eric Sans Hosmer                                                                                              Case number (if known)          19-14405

        If you own or have more than one, list here:
 1.2                                                                         What is the property? Check all that apply
        1909 Juniper Road
        Street address, if available, or other description
                                                                                     Single-family home                              Do not deduct secured claims or exemptions. Put
                                                                                      Duplex or multi-unit building                   the amount of any secured claims on Schedule D:
                                                                                                                                     Creditors Who Have Claims Secured by Property.
                                                                                      Condominium or cooperative
                                                                                
                                                                                     Manufactured or mobile home
                                                                                                                                      Current value of the          Current value of the
        Edgewood                          MD        21040-0000                       Land                                            entire property?              portion you own?
        City                              State              ZIP Code                Investment property                                    $195,500.00                     $195,500.00
                                                                                     Timeshare
                                                                                                                                      Describe the nature of your ownership interest
                                                                                     Other                                           (such as fee simple, tenancy by the entireties, or
                                                                             Who has an interest in the property? Check one           a life estate), if known.
                                                                                                                                      fee simple (after deduction for cost of
                                                                                     Debtor 1 only                                   sale there is no equity in the property)
        Harford                                                                      Debtor 2 only
        County                                                                       Debtor 1 and Debtor 2 only
                                                                                                                                           Check if this is community property
                                                                                     At least one of the debtors and another
                                                                                                                                          (see instructions)
                                                                             Other information you wish to add about this item, such as local
                                                                             property identification number:




 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                                $615,500.00

 Part 2: Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

    No
    Yes

  3.1     Make:         Ford                                            Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                                       the amount of any secured claims on Schedule D:
          Model:        F350                                             Debtor 1 only                                                Creditors Who Have Claims Secured by Property.
          Year:         1996                                             Debtor 2 only                                                Current value of the         Current value of the
          Approximate mileage:                      240000               Debtor 1 and Debtor 2 only                                   entire property?             portion you own?
          Other information:                                             At least one of the debtors and another
         Location: 2706 Bynum Hills
         Circle, Bel Air MD 21015                                        Check if this is community property                                    $3,200.00                      $3,200.00
                                                                           (see instructions)



  3.2     Make:         Chevy                                           Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                                       the amount of any secured claims on Schedule D:
          Model:        Volt                                             Debtor 1 only                                                Creditors Who Have Claims Secured by Property.
          Year:         2011                                             Debtor 2 only                                                Current value of the         Current value of the
          Approximate mileage:                     124,000               Debtor 1 and Debtor 2 only                                   entire property?             portion you own?
          Other information:                                             At least one of the debtors and another
         Location: 2706 Bynum Hills
         Circle, Bel Air MD 21015                                        Check if this is community property                                    $3,000.00                      $3,000.00
                                                                           (see instructions)




Official Form 106A/B                                                             Schedule A/B: Property                                                                                page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                          Best Case Bankruptcy
                                        Case 19-14405                       Doc 16        Filed 04/25/19               Page 3 of 46
 Debtor 1        Eric Sans Hosmer                                                                                   Case number (if known)       19-14405

  3.3    Make:       Tesla                                     Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      P85                                        Debtor 1 only                                                Creditors Who Have Claims Secured by Property.
         Year:       2013                                       Debtor 2 only                                                Current value of the      Current value of the
         Approximate mileage:                                   Debtor 1 and Debtor 2 only                                   entire property?          portion you own?
         Other information:                                     At least one of the debtors and another
        in wife's possession; she drives
        and makes payment                                       Check if this is community property                                  $16,100.00                 $16,100.00
                                                                     (see instructions)



  3.4    Make:       Harley Davidson                           Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Night Rod                                  Debtor 1 only                                                Creditors Who Have Claims Secured by Property.
         Year:       2008                                       Debtor 2 only
                                               over                                                                           Current value of the      Current value of the
         Approximate mileage:             10,000.00             Debtor 1 and Debtor 2 only                                   entire property?          portion you own?
         Other information:                                     At least one of the debtors and another
        Location: 2706 Bynum Hills
        Circle, Bel Air MD 21015                                Check if this is community property                                    $8,000.00                  $8,000.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

    No
    Yes


 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                 $30,300.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
    No
     Yes.     Describe.....

                                    Location: 2706 Bynum Hills Circle, Bel Air MD 21015
                                    beds, dressers, night stands, lamps, bedding, linens, towels, rugs,
                                    curtains, blinds, kittie trees, cat beds, cat carriers, rolling cabinet,
                                    sofa, loveseat, chairs, 2 portable heaters, barstools, kitchen set,
                                    cookware, dishes, glasses, flatware, shelves, file cabinet, outdoor
                                    patio furniture, umbrella, hammock, picnic table, grill, misc hand
                                    tools with tool box, and misc other household items, decorations
                                    and books                                                                                                                       $5,000.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
    No
     Yes.     Describe.....

                                    tvs laptop 2 printers shredder soundbar system appliances
                                    Location: 2706 Bynum Hills Circle, Bel Air MD 21015                                                                               $750.00




Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
                                        Case 19-14405                Doc 16        Filed 04/25/19      Page 4 of 46
 Debtor 1       Eric Sans Hosmer                                                                    Case number (if known)     19-14405


                                    cell phone                                                                                                       $50.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
     No
     Yes.     Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
    No
     Yes.     Describe.....

                                    2 guitars
                                    Location: 2706 Bynum Hills Circle, Bel Air MD 21015                                                            $250.00


10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
    No
     Yes.     Describe.....

                                    Glock 45 cal ($250.00)
                                    S&W 38 cal ($200.00)
                                    Semi-auto 12 gauge shotgun ($1,000.00)
                                    Semi-auto 12 gauge streetsweeper ($1,000.00)
                                    3 boxes of ammunition
                                    Location: 2706 Bynum Hills Circle, Bel Air MD 21015                                                          $2,450.00


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    No
     Yes.     Describe.....

                                    men's misc clothing items motorcycle leather jacket shoes belts
                                    hats ties suit etc
                                    Location: 2706 Bynum Hills Circle, Bel Air MD 21015                                                            $350.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
    No
     Yes.     Describe.....

                                    Wedding ring and watch
                                    Location: 2706 Bynum Hills Circle, Bel Air MD 21015                                                            $100.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
    No
     Yes.     Describe.....

                                    12 rescued cats                                                                                                    $0.00


14. Any other personal and household items you did not already list, including any health aids you did not list
    No
     Yes.     Give specific information.....


Official Form 106A/B                                                 Schedule A/B: Property                                                            page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                                 Case 19-14405                            Doc 16                Filed 04/25/19     Page 5 of 46
 Debtor 1          Eric Sans Hosmer                                                                                              Case number (if known)   19-14405


                                            King James Bible
                                            Location: 2706 Bynum Hills Circle, Bel Air MD 21015                                                                               $20.00



 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                               $8,970.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                                Current value of the
                                                                                                                                                            portion you own?
                                                                                                                                                            Do not deduct secured
                                                                                                                                                            claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
     Yes................................................................................................................
17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
    No
    Yes........................                                     Institution name:

                                                          share acct
                                              17.1.       #6093-00                               APGFCU                                                                         $5.00



                                              17.2.       share acct #8332                       Navy FCU                                                                       $0.00


                                                          checking acct
                                              17.3.       #6093-02                               APGFCU                                                                       $15.00


                                                          checking acct
                                              17.4.       #7265                                  Bank of America                                                                $0.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
     No
     Yes..................                             Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
    No
     Yes.       Give specific information about them...................
                                       Name of entity:                                                                            % of ownership:




Official Form 106A/B                                                                      Schedule A/B: Property                                                                page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
                                          Case 19-14405               Doc 16         Filed 04/25/19            Page 6 of 46
 Debtor 1        Eric Sans Hosmer                                                                           Case number (if known)      19-14405


                                          100 % Owner/Roger J. Mason, LLC (defunct
                                          transport business)
                                          Vehicles: 14 day cab trucks (3 trucks are parked
                                          at Advanced Truck & Trailer on North Point
                                          Blvd)*****
                                          Equipment: 18 slider chassis (2017 Prohaul) and
                                          10 straight 40" chassis (located at 320 North
                                          Point Blvd; 2 are damaged)******
                                          John Deere Loader 323d (located at 2706 Bynum
                                          Hills)******
                                          Misc office furniture and supplies such as: 3
                                          printers, 3 chairs, 4 desks, 5 phones, cabinet, 2
                                          file racks, 2 desk lamps, 2 folding tables, trash
                                          cans (located at 320 North Point Blvd Unit
                                          4)*******
                                          Bank accounts: Howard Bank acct #2577 $0.00;
                                          Bank of America acct #5385 $0.00; M&T Bank
                                          acct #6018 $0.00 (all accts are overdrawn)
                                          EZ Pass $185.00 credit
                                          Account Recv: $400.00                                                   100%        %                               $0.00


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
     No
     Yes. Give specific information about them
                                          Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
     Yes. List each account separately.
                                        Type of account:                  Institution name:

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
     No
     Yes. .....................                                          Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
     No
     Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
     No
     Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
     No
     Yes.     Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
     No
     Yes.     Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
    No
     Yes.     Give specific information about them...

Official Form 106A/B                                                 Schedule A/B: Property                                                                   page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                            Case 19-14405                       Doc 16             Filed 04/25/19                    Page 7 of 46
 Debtor 1        Eric Sans Hosmer                                                                                                Case number (if known)        19-14405


                                                  CDL License                                                                                                                        $0.00


 Money or property owed to you?                                                                                                                                  Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.

28. Tax refunds owed to you
     No
     Yes. Give specific information about them, including whether you already filed the returns and the tax years.......


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
     No
     Yes. Give specific information......

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
     No
     Yes.      Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
    No
     Yes. Name the insurance company of each policy and list its value.
                                             Company name:                                                            Beneficiary:                                Surrender or refund
                                                                                                                                                                  value:

                                             Life Insurance-All State #5511 (possibly
                                             lapsed)                                                                  spouse                                                         $1.00


32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
     No
     Yes.      Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
     No
     Yes.      Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
     No
     Yes.      Describe each claim.........

35. Any financial assets you did not already list
     No
     Yes.      Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................                   $21.00


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
    No. Go to Part 6.
Official Form 106A/B                                                           Schedule A/B: Property                                                                                page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
                                              Case 19-14405                         Doc 16              Filed 04/25/19                     Page 8 of 46
 Debtor 1         Eric Sans Hosmer                                                                                                      Case number (if known)   19-14405

    Yes.     Go to line 38.



 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       No. Go to Part 7.
       Yes.      Go to line 47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
    No
     Yes. Give specific information.........
                                               miscellaneous parts for a 2007 Harley Davidson motorcycle (frame,
                                               tank, front end, disassembled motor parts)
                                               Location: 2706 Bynum Hills Circle, Bel Air MD 21015                                                                                  $800.00


                                               Lawn Care Equipment etc - lawn tractor, small lift, mower, weedeater,
                                               trimmer, rakes, shovels, garden supplies, 12 flower pots, pool
                                               supplies, pool vacuum
                                               Location: 2706 Bynum Hills Circle Bel Air, MD 21015                                                                                $1,000.00



 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                     $1,800.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                 $615,500.00
 56. Part 2: Total vehicles, line 5                                                                           $30,300.00
 57. Part 3: Total personal and household items, line 15                                                       $8,970.00
 58. Part 4: Total financial assets, line 36                                                                      $21.00
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +            $1,800.00

 62. Total personal property. Add lines 56 through 61...                                                      $41,091.00              Copy personal property total              $41,091.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                           $656,591.00




Official Form 106A/B                                                               Schedule A/B: Property                                                                               page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                           Best Case Bankruptcy
                                        Case 19-14405                     Doc 16        Filed 04/25/19             Page 9 of 46
 Fill in this information to identify your case:

 Debtor 1                Eric Sans Hosmer
                         First Name                         Middle Name                     Last Name

 Debtor 2
 (Spouse if, filing)     First Name                         Middle Name                     Last Name


 United States Bankruptcy Court for the:              DISTRICT OF MARYLAND

 Case number           19-14405
 (if known)                                                                                                                                 Check if this is an
                                                                                                                                        
                                                                                                                                            amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                      4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

       You are claiming state and federal nonbankruptcy exemptions.                  11 U.S.C. § 522(b)(3)

       You are claiming federal exemptions.             11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the     Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from      Check only one box for each exemption.
                                                               Schedule A/B

      2706 Bynum Bel Air, MD 21015                                                                                               Md. Code Ann., Cts. & Jud.
      Harford County
                                                                     $420,000.00                                       $1.00
                                                                                                                                 Proc. § 11-504(b)(5)
      Line from Schedule A/B: 1.1                                                            100% of fair market value, up to
                                                                                              any applicable statutory limit

      1909 Juniper Road Edgewood, MD                                                                                             Md. Code Ann., Cts. & Jud.
      21040 Harford County
                                                                     $195,500.00                                       $1.00
                                                                                                                                 Proc. § 11-504(b)(5)
      Line from Schedule A/B: 1.2                                                            100% of fair market value, up to
                                                                                              any applicable statutory limit

      2011 Chevy Volt 124,000 miles                                                                                              Md. Code Ann., Cts. & Jud.
      Location: 2706 Bynum Hills Circle,
                                                                       $3,000.00                                  $3,000.00
                                                                                                                                 Proc. § 11-504(f)(1)(i)(1)
      Bel Air MD 21015                                                                       100% of fair market value, up to
      Line from Schedule A/B: 3.2                                                             any applicable statutory limit

      2013 Tesla P85                                                                                                             Md. Code Ann., Cts. & Jud.
      in wife's possession; she drives and
                                                                      $16,100.00                                       $1.00
                                                                                                                                 Proc. § 11-504(f)(1)(i)(1)
      makes payment                                                                          100% of fair market value, up to
      Line from Schedule A/B: 3.3                                                             any applicable statutory limit

      2008 Harley Davidson Night Rod over                                                                                        Md. Code Ann., Cts. & Jud.
      10,000.00 miles
                                                                       $8,000.00                                  $3,194.00
                                                                                                                                 Proc. § 11-504(b)(5)
      Location: 2706 Bynum Hills Circle,                                                     100% of fair market value, up to
      Bel Air MD 21015                                                                        any applicable statutory limit
      Line from Schedule A/B: 3.4



Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                        page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                       Case 19-14405                   Doc 16         Filed 04/25/19            Page 10 of 46

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     2008 Harley Davidson Night Rod over                                                                                       Md. Code Ann., Cts. & Jud.
     10,000.00 miles
                                                                      $8,000.00                                 $1,949.00
                                                                                                                               Proc. § 11-504(f)(1)(i)(1)
     Location: 2706 Bynum Hills Circle,                                                   100% of fair market value, up to
     Bel Air MD 21015                                                                      any applicable statutory limit
     Line from Schedule A/B: 3.4

     Location: 2706 Bynum Hills Circle,                                                                                        11 USC § 522(b)(3)(B)
     Bel Air MD 21015
                                                                      $5,000.00                                 $5,000.00
     beds, dressers, night stands, lamps,                                                 100% of fair market value, up to
     bedding, linens, towels, rugs,                                                        any applicable statutory limit
     curtains, blinds, kittie trees, cat beds,
     cat carriers, rolling cabinet, sofa,
     loveseat, chairs, 2 portable heaters,
     barstools, kitchen
     Line from Schedule A/B: 6.1

     tvs laptop 2 printers shredder                                                                                            11 USC § 522(b)(3)(B)
     soundbar system appliances
                                                                         $750.00                                  $750.00
     Location: 2706 Bynum Hills Circle,                                                   100% of fair market value, up to
     Bel Air MD 21015                                                                      any applicable statutory limit
     Line from Schedule A/B: 7.1

     cell phone                                                                                                                Md. Code Ann., Cts. & Jud.
     Line from Schedule A/B: 7.2
                                                                          $50.00                                   $50.00
                                                                                                                               Proc. § 11-504(f)(1)(i)(1)
                                                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     2 guitars                                                                                                                 Md. Code Ann., Cts. & Jud.
     Location: 2706 Bynum Hills Circle,
                                                                         $250.00                                  $250.00
                                                                                                                               Proc. § 11-504(b)(5)
     Bel Air MD 21015                                                                     100% of fair market value, up to
     Line from Schedule A/B: 9.1                                                           any applicable statutory limit

     Glock 45 cal ($250.00)                                                                                                    Md. Code Ann., Cts. & Jud.
     S&W 38 cal ($200.00)
                                                                      $2,450.00                                 $2,450.00
                                                                                                                               Proc. § 11-504(b)(5)
     Semi-auto 12 gauge shotgun                                                           100% of fair market value, up to
     ($1,000.00)                                                                           any applicable statutory limit
     Semi-auto 12 gauge streetsweeper
     ($1,000.00)
     3 boxes of ammunition
     Location: 2706 Bynum Hills Circle,
     Bel Air MD 21015
     Line from Schedule A/B: 10.1

     men's misc clothing items                                                                                                 Md. Code Ann., Cts. & Jud.
     motorcycle leather jacket shoes belts
                                                                         $350.00                                  $350.00
                                                                                                                               Proc. § 11-504(b)(4)
     hats ties suit etc                                                                   100% of fair market value, up to
     Location: 2706 Bynum Hills Circle,                                                    any applicable statutory limit
     Bel Air MD 21015
     Line from Schedule A/B: 11.1

     Wedding ring and watch                                                                                                    Md. Code Ann., Cts. & Jud.
     Location: 2706 Bynum Hills Circle,
                                                                         $100.00                                  $100.00
                                                                                                                               Proc. § 11-504(b)(5)
     Bel Air MD 21015                                                                     100% of fair market value, up to
     Line from Schedule A/B: 12.1                                                          any applicable statutory limit

     King James Bible                                                                                                          Md. Code Ann., Cts. & Jud.
     Location: 2706 Bynum Hills Circle,
                                                                          $20.00                                     $0.00
                                                                                                                               Proc. § 11-504(b)(5)
     Bel Air MD 21015                                                                     100% of fair market value, up to
     Line from Schedule A/B: 14.1                                                          any applicable statutory limit


Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                       Case 19-14405                   Doc 16         Filed 04/25/19            Page 11 of 46

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     share acct #6093-00: APGFCU                                                                                               Md. Code Ann., Cts. & Jud.
     Line from Schedule A/B: 17.1
                                                                            $5.00                                    $4.00
                                                                                                                               Proc. § 11-504(b)(5)
                                                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     share acct #8332: Navy FCU                                                                                                Md. Code Ann., Cts. & Jud.
     Line from Schedule A/B: 17.2
                                                                            $0.00                                    $0.00
                                                                                                                               Proc. § 11-504(b)(5)
                                                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     checking acct #6093-02: APGFCU                                                                                            Md. Code Ann., Cts. & Jud.
     Line from Schedule A/B: 17.3
                                                                          $15.00                                     $0.00
                                                                                                                               Proc. § 11-504(b)(5)
                                                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     checking acct #7265: Bank of                                                                                              Md. Code Ann., Cts. & Jud.
     America
                                                                            $0.00                                    $0.00
                                                                                                                               Proc. § 11-504(b)(5)
     Line from Schedule A/B: 17.4                                                         100% of fair market value, up to
                                                                                           any applicable statutory limit

     Life Insurance-All State #5511                                                                                            Md. Code Ann., Cts. & Jud.
     (possibly lapsed)
                                                                            $1.00                                    $1.00
                                                                                                                               Proc. § 11-504(b)(2)
     Beneficiary: spouse                                                                  100% of fair market value, up to
     Line from Schedule A/B: 31.1                                                          any applicable statutory limit

     miscellaneous parts for a 2007                                                                                            Md. Code Ann., Cts. & Jud.
     Harley Davidson motorcycle (frame,
                                                                         $800.00                                     $0.00
                                                                                                                               Proc. § 11-504(f)(1)(i)(1)
     tank, front end, disassembled motor                                                  100% of fair market value, up to
     parts)                                                                                any applicable statutory limit
     Location: 2706 Bynum Hills Circle,
     Bel Air MD 21015
     Line from Schedule A/B: 53.1

     Lawn Care Equipment etc - lawn                                                                                            11 USC § 522(b)(3)(B)
     tractor, small lift, mower, weedeater,
                                                                      $1,000.00                                 $1,000.00
     trimmer, rakes, shovels, garden                                                      100% of fair market value, up to
     supplies, 12 flower pots, pool                                                        any applicable statutory limit
     supplies, pool vacuum
     Location: 2706 Bynum Hills Circle
     Bel Air, MD 21015
     Line from Schedule A/B: 53.2


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
          No
          Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                  No
                  Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                          Case 19-14405                   Doc 16          Filed 04/25/19            Page 12 of 46
 Fill in this information to identify your case:

 Debtor 1                   Eric Sans Hosmer
                            First Name                      Middle Name                     Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                     Last Name


 United States Bankruptcy Court for the:              DISTRICT OF MARYLAND

 Case number           19-14405
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                              
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
        No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
         JP Morgan Chase c/o
 2.1                                                                                                          $176,186.69               $195,500.00                     $0.00
         Seterus                                  Describe the property that secures the claim:
         Creditor's Name
                                                  1909 Juniper Road Edgewood, MD
                                                  21040 Harford County
                                                  As of the date you file, the claim is: Check all that
         PO Box 11790                             apply.
         Newark, NJ 07101                          Contingent
         Number, Street, City, State & Zip Code    Unliquidated
                                                   Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
  Debtor 1 only                                   An agreement you made (such as mortgage or secured
                                                       car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                      Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another         Judgment lien from a lawsuit
  Check if this claim relates to a                Other (including a right to offset)    mortgage DOT
       community debt

 Date debt was incurred                                    Last 4 digits of account number        7775




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                                         Case 19-14405                  Doc 16             Filed 04/25/19             Page 13 of 46

 Debtor 1 Eric Sans Hosmer                                                                                 Case number (if known)   19-14405
              First Name                  Middle Name                     Last Name


 2.2    Mantis Funding, LLC                        Describe the property that secures the claim:                  $50,083.13         $420,000.00     $21,023.71
        Creditor's Name                            2706 Bynum Bel Air, MD 21015
                                                   Harford County
                                                   As of the date you file, the claim is: Check all that
        64 Beaver Street Ste #344                  apply.
        New York, NY 10004                          Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                        car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)
       community debt

 Date debt was incurred                                     Last 4 digits of account number


 2.3    Mantis Funding, LLC                        Describe the property that secures the claim:                  $50,083.00         $195,500.00     $34,453.57
        Creditor's Name                            1909 Juniper Road Edgewood, MD
                                                   21040 Harford County
                                                   As of the date you file, the claim is: Check all that
        64 Beaver Street Ste #344                  apply.
        New York, NY 10004                          Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                        car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)    confessed judgment lien
       community debt

 Date debt was incurred                                     Last 4 digits of account number


 2.4    Northwest Bank                             Describe the property that secures the claim:                 $334,677.79         $420,000.00             $0.00
        Creditor's Name
                                                   2706 Bynum Bel Air, MD 21015
                                                   Harford County
                                                   As of the date you file, the claim is: Check all that
        PO Box 128                                 apply.
        Warren, PA 16365                            Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                        car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)    mortgage DOT
       community debt

 Date debt was incurred                                     Last 4 digits of account number        8529




Official Form 106D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 2 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                         Case 19-14405                  Doc 16             Filed 04/25/19             Page 14 of 46

 Debtor 1 Eric Sans Hosmer                                                                                 Case number (if known)   19-14405
              First Name                  Middle Name                     Last Name


 2.5    Northwest Bank                             Describe the property that secures the claim:                  $56,262.79           $420,000.00             $0.00
        Creditor's Name                            2706 Bynum Bel Air, MD 21015
                                                   Harford County
                                                   As of the date you file, the claim is: Check all that
        PO Box 128                                 apply.
        Warren, PA 16365                            Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                        car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)    home equity
       community debt

 Date debt was incurred                                     Last 4 digits of account number        8511

 2.6    South Central Bank, NA                     Describe the property that secures the claim:                    $3,683.88          $195,500.00             $0.00
        Creditor's Name                            1909 Juniper Road Edgewood, MD
                                                   21040 Harford County
                                                   As of the date you file, the claim is: Check all that
        525 West Roosevelt Road                    apply.
        Chicago, IL 60607                           Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
  Debtor 2 only                                        car loan)
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)    home equity
       community debt

 Date debt was incurred         2012                        Last 4 digits of account number        6100

 2.7    Suntrust Bank                              Describe the property that secures the claim:                  $18,143.43            $16,100.00       $2,043.43
        Creditor's Name                            2013 Tesla P85
                                                   in wife's possession; she drives and
                                                   makes payment
                                                   As of the date you file, the claim is: Check all that
        PO Box 305053                              apply.
        Nashville, TN 37230                         Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
  Debtor 2 only                                        car loan)
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)    PMSI
       community debt

 Date debt was incurred         4-29-14                     Last 4 digits of account number        5162


   Add the dollar value of your entries in Column A on this page. Write that number here:                                $689,120.71
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                               $689,120.71

Official Form 106D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 3 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                       Case 19-14405                 Doc 16      Filed 04/25/19               Page 15 of 46

 Debtor 1 Eric Sans Hosmer                                                                       Case number (if known)          19-14405
              First Name                Middle Name                  Last Name



 Part 2:    List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.

        Name, Number, Street, City, State & Zip Code                                       On which line in Part 1 did you enter the creditor?   2.2
        Phillip J. Collins, Esquire
        Protas, Spivok & Collins                                                           Last 4 digits of account number
        4330 East West Highway Ste #900
        Bethesda, MD 20814




Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                            page 4 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                         Case 19-14405                    Doc 16           Filed 04/25/19                 Page 16 of 46
 Fill in this information to identify your case:

 Debtor 1                   Eric Sans Hosmer
                            First Name                      Middle Name                        Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                        Last Name


 United States Bankruptcy Court for the:              DISTRICT OF MARYLAND

 Case number           19-14405
 (if known)                                                                                                                                           Check if this is an
                                                                                                                                                 
                                                                                                                                                      amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
        No. Go to Part 2.
        Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim      Priority              Nonpriority
                                                                                                                                         amount                amount
 2.1          Comptroller of Maryland                                Last 4 digits of account number       0929             $26,154.59        $26,154.59                    $0.00
              Priority Creditor's Name
              Compliance Division                                    When was the debt incurred?
              Room 409 State Office Bldg
              301 West Preston Street
              Baltimore, MD 21201-2382
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                             Contingent
         Debtor 1 only                                               Unliquidated
         Debtor 2 only                                               Disputed
         Debtor 1 and Debtor 2 only                                 Type of PRIORITY unsecured claim:

         At least one of the debtors and another                     Domestic support obligations
         Check if this claim is for a    community debt              Taxes and certain other debts you owe the government
        Is the claim subject to offset?                               Claims for death or personal injury while you were intoxicated
         No                                                          Other. Specify
         Yes                                                                            Roger J. Mason, LLC (withholding)




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 1 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              37089                                           Best Case Bankruptcy
                                        Case 19-14405                     Doc 16           Filed 04/25/19                Page 17 of 46
 Debtor 1 Eric Sans Hosmer                                                                                 Case number (if known)            19-14405

 2.2        DLLR                                                     Last 4 digits of account number     2224                $7,859.84              $7,859.84                    $0.00
            Priority Creditor's Name
            1100 N. Eutaw Street                                     When was the debt incurred?
            Room #414
            Baltimore, MD 21201
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                             Contingent
         Debtor 1 only                                               Unliquidated
         Debtor 2 only                                               Disputed
         Debtor 1 and Debtor 2 only                                 Type of PRIORITY unsecured claim:

         At least one of the debtors and another                     Domestic support obligations
         Check if this claim is for a     community debt             Taxes and certain other debts you owe the government
        Is the claim subject to offset?                               Claims for death or personal injury while you were intoxicated
         No                                                          Other. Specify
         Yes                                                                            Roger J. Mason, LLC business debts
                                                                                         unemployment insurance

                                                                                                                            $178,434.0
 2.3        IRS                                                      Last 4 digits of account number     3149                        0           $178,434.00                     $0.00
            Priority Creditor's Name
            PO Box 7346                                              When was the debt incurred?         2018
            Philadelphia, PA 19101-7346
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                             Contingent
         Debtor 1 only                                               Unliquidated
         Debtor 2 only                                               Disputed
         Debtor 1 and Debtor 2 only                                 Type of PRIORITY unsecured claim:

         At least one of the debtors and another                     Domestic support obligations
         Check if this claim is for a     community debt             Taxes and certain other debts you owe the government
        Is the claim subject to offset?                               Claims for death or personal injury while you were intoxicated
         No                                                          Other. Specify
         Yes                                                                            Roger J. Mason, LLC 941 taxes

 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

        No. You have nothing to report in this part. Submit this form to the court with your other schedules.
        Yes.
 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 2 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
                                       Case 19-14405                    Doc 16           Filed 04/25/19              Page 18 of 46
 Debtor 1 Eric Sans Hosmer                                                                               Case number (if known)        19-14405

 4.1      320 North Point Road, Inc.                                 Last 4 digits of account number       320                                             $8,000.00
          Nonpriority Creditor's Name
          c/o Robert Coppola                                         When was the debt incurred?           2018
          320 North Point Road
          Baltimore, MD 21224
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Personal Guarantee business debt
           Yes                                                       Other. Specify     lease-320 North Point Road

 4.2      Access World                                               Last 4 digits of account number       0000                                            Unknown
          Nonpriority Creditor's Name
          100 Bethlehem Blvd                                         When was the debt incurred?
          Sparrows Point, MD 21219
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Personal Guarantee business debt


 4.3      Advance Truck & Trailer                                    Last 4 digits of account number       5960,5546                                    $250,000.00
          Nonpriority Creditor's Name
          225 North Point Blvd                                       When was the debt incurred?
          Baltimore, MD 21224
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Personal Guarantee business debt
           Yes                                                       Other. Specify     credit




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 3 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                       Case 19-14405                    Doc 16           Filed 04/25/19              Page 19 of 46
 Debtor 1 Eric Sans Hosmer                                                                               Case number (if known)        19-14405

 4.4      Allstate Insurance                                         Last 4 digits of account number       5511                                            $1,306.71
          Nonpriority Creditor's Name
          PO Box 660191                                              When was the debt incurred?
          Dallas, TX 75266
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     life ins


 4.5      Altus GTS, Inc.                                            Last 4 digits of account number       9307                                            $2,076.56
          Nonpriority Creditor's Name
          2400 Veterans Memorial Blvd Ste                            When was the debt incurred?           2018
          #300
          Kenner, LA 70062
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Personal Guarantee business debt


 4.6      Ascentium Capital, LLC                                     Last 4 digits of account number                                                       Unknown
          Nonpriority Creditor's Name
          23970 U.S. Highway 59 North                                When was the debt incurred?
          Kingwood, TX 77339
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Personal Guarantee business debt
           Yes                                                       Other. Specify     Prohaul chassis trailers




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 4 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                       Case 19-14405                    Doc 16           Filed 04/25/19              Page 20 of 46
 Debtor 1 Eric Sans Hosmer                                                                               Case number (if known)        19-14405

 4.7      Bank of America, N.A.                                      Last 4 digits of account number       1882                                          $50,772.72
          Nonpriority Creditor's Name
          Po Box 15227                                               When was the debt incurred?
          Wilmington, DE 19886
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     credit


 4.8      Bank of America, NA                                        Last 4 digits of account number       5730                                          $71,769.43
          Nonpriority Creditor's Name
          100 N. Tryon Street                                        When was the debt incurred?
          Charlotte, NC 28255
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     credit- business debt


 4.9      Bank of America, NA                                        Last 4 digits of account number       9709                                          $15,698.88
          Nonpriority Creditor's Name
          100 N. Tryon Street                                        When was the debt incurred?
          Charlotte, NC 28255
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     credit-business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 5 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                       Case 19-14405                    Doc 16           Filed 04/25/19              Page 21 of 46
 Debtor 1 Eric Sans Hosmer                                                                               Case number (if known)        19-14405

 4.1
 0        Bank of America, NA                                        Last 4 digits of account number       6836                                            $4,386.36
          Nonpriority Creditor's Name
          100 N. Tryon Street                                        When was the debt incurred?
          Charlotte, NC 28255
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     credit- business debt


 4.1
 1        Best Buy Credit Services                                   Last 4 digits of account number       7675                                            $4,736.52
          Nonpriority Creditor's Name
          PO Box 78009                                               When was the debt incurred?
          Phoenix, AZ 85062
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     credit


 4.1
 2        Brody Transportation                                       Last 4 digits of account number       0000                                          $20,000.00
          Nonpriority Creditor's Name
          621 N. BentaliuStreet                                      When was the debt incurred?
          Baltimore, MD 21223
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Personal Guarantee business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 6 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                       Case 19-14405                    Doc 16           Filed 04/25/19              Page 22 of 46
 Debtor 1 Eric Sans Hosmer                                                                               Case number (if known)        19-14405

 4.1      CIT Bank, NA formerly Direct
 3        Capital                                                    Last 4 digits of account number       6018,5385                                       $9,150.37
          Nonpriority Creditor's Name
          155 Commerce Way                                           When was the debt incurred?
          Portsmouth, NH 03801
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Personal Guarantee business debt
           Yes                                                       Other. Specify     (9 daycab trucks)

 4.1
 4        Comcast Business                                           Last 4 digits of account number       5488                                              $510.29
          Nonpriority Creditor's Name
          PO Box 70219                                               When was the debt incurred?           11-2018
          Philadelphia, PA 19176
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Personal Guarantee business debt
           Yes                                                       Other. Specify     cable/internet


 4.1      Complete Business Solutions
 5        Group, Inc.                                                Last 4 digits of account number       2018                                         $140,000.00
          Nonpriority Creditor's Name
          20 N. 3rd Street                                           When was the debt incurred?
          Philadelphia, PA 19106
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Personal Guarantee business debt
           Yes                                                       Other. Specify     factoring agreement




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 7 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                       Case 19-14405                    Doc 16           Filed 04/25/19              Page 23 of 46
 Debtor 1 Eric Sans Hosmer                                                                               Case number (if known)        19-14405

 4.1      Concentra/Occupational Health
 6        Services                                                   Last 4 digits of account number       7139                                              $229.00
          Nonpriority Creditor's Name
          Po Box 18277                                               When was the debt incurred?           5-2018
          Halethorpe, MD 21227
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Personal Guarantee business debt
           Yes                                                       Other. Specify     misc driver testing

 4.1
 7        Cornell Funding, LLC                                       Last 4 digits of account number       9BE7                                          $65,000.00
          Nonpriority Creditor's Name
          139 West 35th Street                                       When was the debt incurred?           7-2018
          3rd Floor
          New York, NY 10018
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Personal Guarantee business debt
           Yes                                                       Other. Specify     receivables purchase agreemeny


                                                                                                           0383,0390,0
 4.1      Costco Shipping Lines (North                                                                     396,0406,00
 8        America)                                                   Last 4 digits of account number       46                                                $630.00
          Nonpriority Creditor's Name
          15600 JFK Blvd Ste #400                                    When was the debt incurred?           Aug-Nov 2018
          Houston, TX 77032
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Personal Gurantee business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 8 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                       Case 19-14405                    Doc 16           Filed 04/25/19              Page 24 of 46
 Debtor 1 Eric Sans Hosmer                                                                               Case number (if known)        19-14405

 4.1
 9        Direct ChassisLink, Inc.                                   Last 4 digits of account number       0000                                          $21,904.04
          Nonpriority Creditor's Name
          PO Box 603061                                              When was the debt incurred?           2018
          Charlotte, NC 28260-3061
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Personal Guarantee business debt
           Yes                                                       Other. Specify     credit-DCLI Chassis

 4.2
 0        Elliott Wilson Insurance                                   Last 4 digits of account number       1943                                          $26,118.00
          Nonpriority Creditor's Name
          PO Box 1588                                                When was the debt incurred?           Feb 2018
          Easton, MD 21601
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Personal Guarantee business debt
           Yes                                                       Other. Specify     insurance


 4.2      Evergreen Shipping Agency Amer.
 1        Corp.                                                      Last 4 digits of account number       0455                                            $2,040.00
          Nonpriority Creditor's Name
          Tollway Plaza I                                            When was the debt incurred?           1-2019
          16000 North Dallas Parkway Ste
          #400
          Dallas, TX 75248
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Personal Guarantee business debt
           Yes                                                       Other. Specify     misc




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 9 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                       Case 19-14405                    Doc 16           Filed 04/25/19              Page 25 of 46
 Debtor 1 Eric Sans Hosmer                                                                               Case number (if known)        19-14405

 4.2
 2        First Home Bank                                            Last 4 digits of account number       5004                                         $311,379.25
          Nonpriority Creditor's Name
          700 Central Avenue                                         When was the debt incurred?
          Saint Petersburg, FL 33701
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Personal Guarantee business debt
           Yes                                                       Other. Specify     SBA loan

 4.2
 3        Fleet Pride                                                Last 4 digits of account number       2122                                            $3,033.58
          Nonpriority Creditor's Name
          PO Box 847118                                              When was the debt incurred?           Jun-Sept 2018
          Dallas, TX 75284
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Personal Guarantee business debt
           Yes                                                       Other. Specify     credit truck parts

 4.2
 4        Funding Circle, LLC                                        Last 4 digits of account number       2563                                            $4,289.38
          Nonpriority Creditor's Name
          PO Box 1719                                                When was the debt incurred?
          Portland, OR 97207
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Personal Guarantee business debt
           Yes                                                       Other. Specify     loan




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 10 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                       Case 19-14405                    Doc 16           Filed 04/25/19              Page 26 of 46
 Debtor 1 Eric Sans Hosmer                                                                               Case number (if known)        19-14405

 4.2
 5        Hamburg Sud North America Inc.                             Last 4 digits of account number       9099                                              $620.00
          Nonpriority Creditor's Name
          465 South Street                                           When was the debt incurred?           Sept 2018
          Morristown, NJ 07960
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Personal Guarantee business debt
           Yes                                                       Other. Specify     misc


                                                                                                           5330,5546,3
 4.2                                                                                                       764,1930,59
 6        Hanmi Bank                                                 Last 4 digits of account number       60                                           $203,538.00
          Nonpriority Creditor's Name
          1920 Main Street Ste #1140                                 When was the debt incurred?
          Irvine, CA 92620
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Personal Guarantee business debt
                                                                                          (formerly Ascentium Capital)
                                                                                          credit-repossession 13 Pro Haul chassis
           Yes                                                       Other. Specify     Trailers; 3 2017 Pro Hauls

 4.2
 7        Independence Bank                                          Last 4 digits of account number       7006                                          $50,000.00
          Nonpriority Creditor's Name
          1370 South County Trail                                    When was the debt incurred?
          East Greenwich, RI 02818
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Personal Guarantee business debt
           Yes                                                       Other. Specify     SBA loan-factoring agreement



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 11 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                       Case 19-14405                    Doc 16           Filed 04/25/19              Page 27 of 46
 Debtor 1 Eric Sans Hosmer                                                                               Case number (if known)        19-14405

 4.2
 8        IPFC Corporation                                           Last 4 digits of account number       6461                                          $11,771.20
          Nonpriority Creditor's Name
          PO Box 17237                                               When was the debt incurred?           2-2018
          Baltimore, MD 21297
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Personal Gurantee business debt
           Yes                                                       Other. Specify     insurance

 4.2
 9        Loan Builder                                               Last 4 digits of account number       1848                                          $34,593.76
          Nonpriority Creditor's Name
          3505 Silverside Road Ste #200                              When was the debt incurred?           5-10-18
          Wilmington, DE 19810
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Personal Guarantee business debt
           Yes                                                       Other. Specify     loan

 4.3
 0        Loan Me Inc.                                               Last 4 digits of account number       4989                                          $75,000.00
          Nonpriority Creditor's Name
          1900 S. State College Blvd Ste #300                        When was the debt incurred?           1-2018
          Anaheim, CA 92806
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Personal Guarantee business debt
           Yes                                                       Other. Specify     loan




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 12 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                       Case 19-14405                    Doc 16           Filed 04/25/19              Page 28 of 46
 Debtor 1 Eric Sans Hosmer                                                                               Case number (if known)        19-14405

 4.3
 1        M&T Bank                                                   Last 4 digits of account number       6001                                          $79,413.47
          Nonpriority Creditor's Name
          PO Box 62146                                               When was the debt incurred?           12-2018
          Baltimore, MD 21264-2146
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Personal Guarantee business debt


 4.3
 2        Maersk Line                                                Last 4 digits of account number       2093                                            $9,800.00
          Nonpriority Creditor's Name
          PO Box 744448                                              When was the debt incurred?
          Atlanta, GA 30384-4448
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Personal Guarantee business debt


 4.3      Mediterranean Shipping Co. (USA)
 3        Inc.                                                       Last 4 digits of account number       0000                                          $14,845.00
          Nonpriority Creditor's Name
          700 Watermark Blvd                                         When was the debt incurred?           May-Nov 2018
          Mount Pleasant, SC 29464
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Personal Guarantee business debt
           Yes                                                       Other. Specify     misc




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 13 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                       Case 19-14405                    Doc 16           Filed 04/25/19              Page 29 of 46
 Debtor 1 Eric Sans Hosmer                                                                               Case number (if known)        19-14405

 4.3
 4        Navy FCU                                                   Last 4 digits of account number       8332                                            $9,730.32
          Nonpriority Creditor's Name
          PO Box 3000                                                When was the debt incurred?
          Merrifield, VA 22119
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     loan


 4.3
 5        On Deck Captial                                            Last 4 digits of account number       8348                                          $72,000.00
          Nonpriority Creditor's Name
          1400 Broadway                                              When was the debt incurred?           9-2018
          New York, NY 10018
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Personal Guarantee business debt
           Yes                                                       Other. Specify     loan

 4.3
 6        Patuxent Finance Co., Inc.                                 Last 4 digits of account number       0213                                            $3,920.13
          Nonpriority Creditor's Name
          306 Talbott Avenue                                         When was the debt incurred?           1-2-2018
          Laurel, MD 20707
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     ins. business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 14 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                       Case 19-14405                    Doc 16           Filed 04/25/19              Page 30 of 46
 Debtor 1 Eric Sans Hosmer                                                                               Case number (if known)        19-14405

 4.3
 7        Pawnee Leasing Corp.                                       Last 4 digits of account number       7734                                          $36,572.03
          Nonpriority Creditor's Name
          3801 Automation Way Suite #207                             When was the debt incurred?
          Fort Collins, CO 80525
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Personal Guarantee business debt
           Yes                                                       Other. Specify     credit ( 2 2007 Freightliners)

 4.3
 8        Pay Pal                                                    Last 4 digits of account number       6495                                            $2,600.00
          Nonpriority Creditor's Name
          PO Box 5018                                                When was the debt incurred?           2018
          Lutherville Timonium, MD 21093
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Personal Guarantee business debt
           Yes                                                       Other. Specify     credit

 4.3
 9        Pay Pal Credit                                             Last 4 digits of account number       6495                                            $2,540.20
          Nonpriority Creditor's Name
          PO Box 5138                                                When was the debt incurred?
          Lutherville Timonium, MD 21094
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     credit




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 15 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                       Case 19-14405                    Doc 16           Filed 04/25/19              Page 31 of 46
 Debtor 1 Eric Sans Hosmer                                                                               Case number (if known)        19-14405

 4.4
 0        Quarles Petroleum, Inc.                                    Last 4 digits of account number       0653                                          $12,431.73
          Nonpriority Creditor's Name
          1701 Fall Hill Avenue Ste #300                             When was the debt incurred?
          Fredericksburg, VA 22401
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Personal Guarantee business debt
           Yes                                                       Other. Specify     misc fuel

 4.4
 1        Sofi Lending                                               Last 4 digits of account number       0000                                          $58,790.31
          Nonpriority Creditor's Name
          One Letterman Drive                                        When was the debt incurred?           2015
          Bldg A, Suite 4700
          San Francisco, CA 94129
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     loan


 4.4
 2        Tevis Energy Inc.                                          Last 4 digits of account number       2193                                            $9,245.56
          Nonpriority Creditor's Name
          PO Box 26                                                  When was the debt incurred?           Aug-Sept 2018
          Westminster, MD 21158
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Personal Guarantee business debt
           Yes                                                       Other. Specify     fuel




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 16 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                       Case 19-14405                    Doc 16           Filed 04/25/19              Page 32 of 46
 Debtor 1 Eric Sans Hosmer                                                                               Case number (if known)        19-14405

 4.4
 3        Trac Intermodal                                            Last 4 digits of account number       9214                                          $14,783.00
          Nonpriority Creditor's Name
          750 College Road East                                      When was the debt incurred?           Jul-Oct 2018
          Princeton, NJ 08540
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Personal Guarantee business debt
           Yes                                                       Other. Specify     misc

 4.4
 4        Verizon                                                    Last 4 digits of account number       4214                                            $1,442.45
          Nonpriority Creditor's Name
          PO Box 408                                                 When was the debt incurred?           Sept-Oct 2018
          Newark, NJ 07101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Personal Guarantee business debt
           Yes                                                       Other. Specify     misc phone

 4.4
 5        Waste Management of Md Inc.                                Last 4 digits of account number       3001                                              $288.00
          Nonpriority Creditor's Name
          PO Box 13548                                               When was the debt incurred?           12-2018
          Philadelphia, PA 19101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Personl Guarantee business debt
           Yes                                                       Other. Specify     misc




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 17 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                       Case 19-14405                    Doc 16           Filed 04/25/19                 Page 33 of 46
 Debtor 1 Eric Sans Hosmer                                                                                Case number (if known)        19-14405

 4.4
 6         Weyrock Cronin Sorra CPA                                  Last 4 digits of account number         0000                                                   $1,800.00
           Nonpriority Creditor's Name
           139 N. Main Street Ste #201                               When was the debt incurred?
           Bel Air, MD 21014
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

            Debtor 1 only                                            Contingent
            Debtor 2 only                                            Unliquidated
            Debtor 1 and Debtor 2 only                               Disputed
            At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community                   Student loans
           debt                                                       Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

            No                                                       Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                      Other. Specify     services- personal and business

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Ascentium Capital, LLC                                        Line 4.26 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 23970 U.S. Highway 59 North                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Kingwood, TX 77339
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Commercial Transportation                                     Line 4.1 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 7700 State Road                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Philadelphia, PA 19136
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Direct ChassisLink, Inc.                                      Line 4.19 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 3525 Whitehall Park Drive Ste #400                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Charlotte, NC 28273
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Jeffrey Greenberg, Esqyure                                    Line 4.6 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 Baker, Donelson et al                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 100 Light Street
 Baltimore, MD 21202
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Jonathan Binstock, Esquire                                    Line 4.40 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 2275 Research Blvd Ste #500                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Rockville, MD 20850
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Par Funding                                                   Line 4.15 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 141 N. 2nd Street                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Philadelphia, PA 19106
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Robert Coppola                                                Line 4.1 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 665 Marsten Green Court                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 Ambler, PA 19002
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 18 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
                                       Case 19-14405                     Doc 16        Filed 04/25/19                 Page 34 of 46
 Debtor 1 Eric Sans Hosmer                                                                                Case number (if known)        19-14405

 RTR Recvery, LLC                                              Line 4.17 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 122 East 42nd Street, Ste #2112                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 New York, NY 10168
                                                               Last 4 digits of account number


 Part 4:      Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                          0.00
        Total
      claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                          6b.       $                 212,448.43
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                       0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                       0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                 212,448.43

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                          0.00
        Total
      claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                          0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                          0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $               1,718,756.25

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $               1,718,756.25




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 19 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
                                       Case 19-14405                      Doc 16   Filed 04/25/19        Page 35 of 46
 Fill in this information to identify your case:

 Debtor 1                Eric Sans Hosmer
                         First Name                         Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)     First Name                         Middle Name              Last Name


 United States Bankruptcy Court for the:              DISTRICT OF MARYLAND

 Case number           19-14405
 (if known)                                                                                                                          Check if this is an
                                                                                                                                 
                                                                                                                                     amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
        No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
        Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).
2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
       and unexpired leases.


           Person or company with whom you have the contract or lease                  State what the contract or lease is for
                         Name, Number, Street, City, State and ZIP Code

     2.1      320 Northpoint Road Inc.                                                    RJ Mason lease for premises loacted at 320 North Point
              c/o Robert Coppola                                                          Road (debtor personally guranteed)
              665 Marsten Green Court
              Ambler, PA 19002




Official Form 106G                               Schedule G: Executory Contracts and Unexpired Leases                                               Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                                          Case 19-14405                        Doc 16     Filed 04/25/19      Page 36 of 46
 Fill in this information to identify your case:

 Debtor 1                   Eric Sans Hosmer
                            First Name                           Middle Name                Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                Last Name


 United States Bankruptcy Court for the:                 DISTRICT OF MARYLAND

 Case number            19-14405
 (if known)                                                                                                                            Check if this is an
                                                                                                                                   
                                                                                                                                       amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                             12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

       No
       Yes
       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

       No. Go to line 3.
       Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                                     Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                              Check all schedules that apply:


    3.1         Roger J. Mason, LLC                                                                          Schedule D, line
                320 North Point Blvd Unit 4                                                                  Schedule E/F, line    2.1
                Baltimore, MD 21224
                                                                                                             Schedule G
                                                                                                            Comptroller of Maryland



    3.2         Roger J. Mason, LLC                                                                          Schedule D, line
                320 North Point Blvd Unit 4                                                                  Schedule E/F, line    2.3
                Baltimore, MD 21224
                                                                                                             Schedule G
                                                                                                            IRS



    3.3         Roger J. Mason, LLC                                                                          Schedule D, line
                                                                                                             Schedule E/F, line    4.37
                                                                                                             Schedule G
                                                                                                            Pawnee Leasing Corp.




Official Form 106H                                                                      Schedule H: Your Codebtors                                  Page 1 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                       Case 19-14405                 Doc 16     Filed 04/25/19       Page 37 of 46

 Debtor 1 Eric Sans Hosmer                                                                   Case number (if known)   19-14405


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                                                                                                  Check all schedules that apply:
    3.4      Roger J. Mason, LLC                                                                   Schedule D, line
                                                                                                   Schedule E/F, line      4.13
                                                                                                   Schedule G
                                                                                                  CIT Bank, NA formerly Direct Capital



    3.5      Roger J. Mason, LLC                                                                   Schedule D, line
                                                                                                   Schedule E/F, line      4.26
                                                                                                   Schedule G
                                                                                                  Hanmi Bank



    3.6      Roger J. Mason, LLC                                                                   Schedule D, line
                                                                                                   Schedule E/F, line      4.40
                                                                                                   Schedule G
                                                                                                  Quarles Petroleum, Inc.



    3.7      Roger J. Mason, LLC                                                                   Schedule D, line
                                                                                                   Schedule E/F, line      2.2
                                                                                                   Schedule G
                                                                                                  DLLR



    3.8      Roger J. Mason, LLC                                                                   Schedule D, line
                                                                                                   Schedule E/F, line      4.22
                                                                                                   Schedule G
                                                                                                  First Home Bank



    3.9      Roger J. Mason, LLC                                                                   Schedule D, line
                                                                                                   Schedule E/F, line      4.15
                                                                                                   Schedule G
                                                                                                  Complete Business Solutions Group, Inc.



    3.10     Roger J. Mason, LLC                                                                   Schedule D, line
                                                                                                   Schedule E/F, line      4.35
                                                                                                   Schedule G
                                                                                                  On Deck Captial



    3.11     Roger J. Mason, LLC                                                                   Schedule D, line
                                                                                                   Schedule E/F, line      4.27
                                                                                                   Schedule G
                                                                                                  Independence Bank




Official Form 106H                                                            Schedule H: Your Codebtors                                Page 2 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                       Case 19-14405                 Doc 16     Filed 04/25/19       Page 38 of 46

 Debtor 1 Eric Sans Hosmer                                                                   Case number (if known)   19-14405


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                                                                                                  Check all schedules that apply:
    3.12     Roger J. Mason, LLC                                                                   Schedule D, line
                                                                                                   Schedule E/F, line      4.29
                                                                                                   Schedule G
                                                                                                  Loan Builder



    3.13     Roger J. Mason, LLC                                                                   Schedule D, line
                                                                                                   Schedule E/F, line      4.30
                                                                                                   Schedule G
                                                                                                  Loan Me Inc.



    3.14     Roger J. Mason, LLC                                                                   Schedule D, line
                                                                                                   Schedule E/F, line      4.17
                                                                                                   Schedule G
                                                                                                  Cornell Funding, LLC



    3.15     Roger J. Mason, LLC                                                                   Schedule D, line
                                                                                                   Schedule E/F, line      4.24
                                                                                                   Schedule G
                                                                                                  Funding Circle, LLC



    3.16     Roger J. Mason, LLC                                                                   Schedule D, line
                                                                                                   Schedule E/F, line      4.1
                                                                                                   Schedule G
                                                                                                  320 North Point Road, Inc.



    3.17     Roger J. Mason, LLC                                                                   Schedule D, line
                                                                                                   Schedule E/F, line      4.14
                                                                                                   Schedule G
                                                                                                  Comcast Business



    3.18     Roger J. Mason, LLC                                                                   Schedule D, line
                                                                                                   Schedule E/F, line      4.21
                                                                                                   Schedule G
                                                                                                  Evergreen Shipping Agency Amer. Corp.



    3.19     Roger J. Mason, LLC                                                                   Schedule D, line
                                                                                                   Schedule E/F, line      4.19
                                                                                                   Schedule G
                                                                                                  Direct ChassisLink, Inc.




Official Form 106H                                                            Schedule H: Your Codebtors                                Page 3 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                       Case 19-14405                 Doc 16     Filed 04/25/19       Page 39 of 46

 Debtor 1 Eric Sans Hosmer                                                                   Case number (if known)   19-14405


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                                                                                                  Check all schedules that apply:
    3.20     Roger J. Mason, LLC                                                                   Schedule D, line
                                                                                                   Schedule E/F, line      4.18
                                                                                                   Schedule G
                                                                                                  Costco Shipping Lines (North America)



    3.21     Roger J. Mason, LLC                                                                   Schedule D, line
                                                                                                   Schedule E/F, line      4.23
                                                                                                   Schedule G
                                                                                                  Fleet Pride



    3.22     Roger J. Mason, LLC                                                                   Schedule D, line
                                                                                                   Schedule E/F, line      4.5
                                                                                                   Schedule G
                                                                                                  Altus GTS, Inc.



    3.23     Roger J. Mason, LLC                                                                   Schedule D, line
                                                                                                   Schedule E/F, line      4.31
                                                                                                   Schedule G
                                                                                                  M&T Bank



    3.24     Roger J. Mason, LLC                                                                   Schedule D, line
                                                                                                   Schedule E/F, line      4.33
                                                                                                   Schedule G
                                                                                                  Mediterranean Shipping Co. (USA) Inc.



    3.25     Roger J. Mason, LLC                                                                   Schedule D, line
                                                                                                   Schedule E/F, line      4.28
                                                                                                   Schedule G
                                                                                                  IPFC Corporation



    3.26     Roger J. Mason, LLC                                                                   Schedule D, line
                                                                                                   Schedule E/F, line      4.42
                                                                                                   Schedule G
                                                                                                  Tevis Energy Inc.



    3.27     Roger J. Mason, LLC                                                                   Schedule D, line
                                                                                                   Schedule E/F, line      4.16
                                                                                                   Schedule G
                                                                                                  Concentra/Occupational Health Services




Official Form 106H                                                            Schedule H: Your Codebtors                                Page 4 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                       Case 19-14405                 Doc 16     Filed 04/25/19       Page 40 of 46

 Debtor 1 Eric Sans Hosmer                                                                   Case number (if known)   19-14405


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                                                                                                  Check all schedules that apply:
    3.28     Roger J. Mason, LLC                                                                   Schedule D, line
                                                                                                   Schedule E/F, line      4.43
                                                                                                   Schedule G
                                                                                                  Trac Intermodal



    3.29     Roger J. Mason, LLC                                                                   Schedule D, line
                                                                                                   Schedule E/F, line      4.45
                                                                                                   Schedule G
                                                                                                  Waste Management of Md Inc.



    3.30     Roger J. Mason, LLC                                                                   Schedule D, line
                                                                                                   Schedule E/F, line      4.44
                                                                                                   Schedule G
                                                                                                  Verizon



    3.31     Roger J. Mason, LLC                                                                   Schedule D, line
                                                                                                   Schedule E/F, line      4.25
                                                                                                   Schedule G
                                                                                                  Hamburg Sud North America Inc.



    3.32     Roger J. Mason, LLC                                                                   Schedule D, line
                                                                                                   Schedule E/F, line      4.20
                                                                                                   Schedule G
                                                                                                  Elliott Wilson Insurance



    3.33     Roger J. Mason, LLC                                                                   Schedule D, line
                                                                                                   Schedule E/F, line      4.12
                                                                                                   Schedule G
                                                                                                  Brody Transportation



    3.34     Roger J. Mason, LLC                                                                   Schedule D, line
                                                                                                   Schedule E/F, line      4.38
                                                                                                   Schedule G
                                                                                                  Pay Pal



    3.35     Roger J. Mason, LLC                                                                   Schedule D, line
                                                                                                   Schedule E/F, line      4.2
                                                                                                   Schedule G
                                                                                                  Access World




Official Form 106H                                                            Schedule H: Your Codebtors                                Page 5 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                       Case 19-14405                 Doc 16     Filed 04/25/19       Page 41 of 46

 Debtor 1 Eric Sans Hosmer                                                                   Case number (if known)   19-14405


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                                                                                                  Check all schedules that apply:
    3.36     Roger L. Mason, LLC                                                                   Schedule D, line
                                                                                                   Schedule E/F, line      4.32
                                                                                                   Schedule G
                                                                                                  Maersk Line



    3.37     Rojer J. Mason, LLC                                                                   Schedule D, line
                                                                                                   Schedule E/F, line      4.3
                                                                                                   Schedule G
                                                                                                  Advance Truck & Trailer




Official Form 106H                                                            Schedule H: Your Codebtors                                Page 6 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                     Case 19-14405          Doc 16        Filed 04/25/19              Page 42 of 46



Fill in this information to identify your case:

Debtor 1                      Eric Sans Hosmer

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       DISTRICT OF MARYLAND

Case number               19-14405                                                                      Check if this is:
(If known)
                                                                                                           An amended filing
                                                                                                           A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                               Employed                                   Employed
       attach a separate page with           Employment status
       information about additional                                 Not employed                               Not employed
       employers.
                                             Occupation            dump truck driver                           executive assistant
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Gary Transport, Inc.                        Carefirst

       Occupation may include student        Employer's address
                                                                   2855 Lodge Farm Road                        10455 Mill Run Circle
       or homemaker, if it applies.
                                                                   Sparrows Point, MD 21219                    Owings Mills, MD 21117

                                             How long employed there?         Jan 14, 2019

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $         3,407.69        $         7,727.09

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$            0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $      3,407.69               $   7,727.09




Official Form 106I                                                      Schedule I: Your Income                                                  page 1
                               Case 19-14405               Doc 16        Filed 04/25/19                  Page 43 of 46


Debtor 1   Eric Sans Hosmer                                                                      Case number (if known)    19-14405


                                                                                                     For Debtor 1          For Debtor 2 or
                                                                                                                           non-filing spouse
     Copy line 4 here                                                                     4.         $       3,407.69      $         7,727.09

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.     $            953.33      $          1,460.85
     5b.    Mandatory contributions for retirement plans                                  5b.     $              0.00      $              0.00
     5c.    Voluntary contributions for retirement plans                                  5c.     $              0.00      $              0.00
     5d.    Required repayments of retirement fund loans                                  5d.     $              0.00      $            790.05
     5e.    Insurance                                                                     5e.     $              0.00      $            351.87
     5f.    Domestic support obligations                                                  5f.     $              0.00      $              0.00
     5g.    Union dues                                                                    5g.     $              0.00      $              0.00
     5h.    Other deductions. Specify:                                                    5h.+    $              0.00 +    $              0.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $             953.33      $          2,602.77
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $           2,454.36      $          5,124.32
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.     $                 0.00   $                0.00
     8b. Interest and dividends                                                           8b.     $                 0.00   $                0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.     $                 0.00   $                0.00
     8d. Unemployment compensation                                                        8d.     $                 0.00   $                0.00
     8e. Social Security                                                                  8e.     $                 0.00   $                0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                    0.00   $                0.00
     8g. Pension or retirement income                                                     8g. $                     0.00   $                0.00
     8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $                0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $                  0.00   $                 0.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $               2,454.36 + $      5,124.32 = $            7,578.68
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                    0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                      12.    $           7,578.68
                                                                                                                                        Combined
                                                                                                                                        monthly income
13. Do you expect an increase or decrease within the year after you file this form?
         No.
         Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                       page 2
                                 Case 19-14405                  Doc 16             Filed 04/25/19          Page 44 of 46



Fill in this information to identify your case:

Debtor 1                Eric Sans Hosmer                                                                    Check if this is:
                                                                                                             An amended filing
Debtor 2                                                                                                     A supplement showing postpetition chapter
(Spouse, if filing)                                                                                             13 expenses as of the following date:

United States Bankruptcy Court for the:    DISTRICT OF MARYLAND                                                       MM / DD / YYYY

Case number           19-14405
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
       No. Go to line 2.
       Yes. Does Debtor 2 live in a separate household?
             No
             Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?              No
      Do not list Debtor 1 and             Yes.   Fill out this information for    Dependent’s relationship to          Dependent’s    Does dependent
      Debtor 2.                                    each dependent..............     Debtor 1 or Debtor 2                 age            live with you?

      Do not state the                                                                                                                   No
      dependents names.                                                                                                                  Yes
                                                                                                                                         No
                                                                                                                                         Yes
                                                                                                                                         No
                                                                                                                                         Yes
                                                                                                                                         No
                                                                                                                                         Yes
3.    Do your expenses include                    No
      expenses of people other than
      yourself and your dependents?               Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                           4. $                            2,393.04

      If not included in line 4:

      4a. Real estate taxes                                                                                4a.    $                             0.00
      4b. Property, homeowner’s, or renter’s insurance                                                     4b.    $                             0.00
      4c. Home maintenance, repair, and upkeep expenses                                                    4c.    $                           225.00
      4d. Homeowner’s association or condominium dues                                                      4d.    $                             0.00
5.    Additional mortgage payments for your residence, such as home equity loans                            5.    $                           485.15




Official Form 106J                                                   Schedule J: Your Expenses                                                           page 1
                                 Case 19-14405                 Doc 16           Filed 04/25/19              Page 45 of 46


Debtor 1     Eric Sans Hosmer                                                                          Case number (if known)      19-14405

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 399.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                   0.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 319.00
      6d. Other. Specify: propane                                                            6d. $                                                  33.00
7.    Food and housekeeping supplies                                                           7. $                                                790.00
8.    Childcare and children’s education costs                                                 8. $                                                  0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                150.00
10.   Personal care products and services                                                    10. $                                                 107.33
11.   Medical and dental expenses                                                            11. $                                                  10.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 400.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                 100.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  323.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                               1,500.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                   0.00
      17c. Other. Specify: home equity Juniper Road                                        17c. $                                                 326.00
      17d. Other. Specify: mortgage Juniper Road                                           17d. $                                               1,347.83
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                   0.00
      20b. Real estate taxes                                                               20b. $                                                   0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                   0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                   0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                  40.00
21.   Other: Specify:    pet expense (12 cats)                                               21. +$                                               300.00
      spouse's credit payments                                                                    +$                                            1,168.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                      10,416.35
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                      10,416.35
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               7,578.68
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                             10,416.35

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                             -2,837.67

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
       No.
       Yes.              Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
                                          Case 19-14405                   Doc 16   Filed 04/25/19         Page 46 of 46




 Fill in this information to identify your case:

 Debtor 1                    Eric Sans Hosmer
                             First Name                     Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name              Last Name


 United States Bankruptcy Court for the:              DISTRICT OF MARYLAND

 Case number              19-14405
 (if known)                                                                                                                            Check if this is an
                                                                                                                                   
                                                                                                                                       amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                           12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?


               No

               Yes. Name of person                                                                              Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                 Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Eric Sans Hosmer                                                       X
              Eric Sans Hosmer                                                           Signature of Debtor 2
              Signature of Debtor 1

              Date       April 23, 2019                                                  Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
